Citation Nr: 1823325	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA non-service connected pension benefits in the amount of $6,106.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC). 

In August 2010, the Veteran testified before a Veterans Law Judge (VLJ) by video conference; a transcript is of record.  However, the VLJ who presided at the video conference hearing cited above is no longer employed by the Board.  In June 2014, the Board advised the Veteran that he was entitled to another hearing, before a currently active VLJ.  The Veteran responded in writing that he did not wish to appear for another hearing.  

This case was most recently before the Board in October 2017, at which time it was remanded for further development of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. An April 26, 2001, letter from the VA informed the Veteran that it had received information that he was receiving income from Plumbers No 55 Pension Plan, and proposed to reduce his payments effective February 1, 1998, and terminate payment of VA benefits effective November 1, 1998. 

2. An October 24, 2001, letter sent to the Veteran notified him that his pension benefits were terminated, that he had received an overpayment, and that a forthcoming letter would notify him of the amount of the overpayment debt and how he could repay it. 

3. In a November 12, 2001, letter sent to the Veteran at his last known address of record, the VA advised him that due to the change in his benefits he was overpaid, how he can pay the debt and that he had the right to dispute the debt and request waiver. Enclosed with this letter was an attachment that notified him of his rights and obligations. 

4. VA received subsequent correspondence from the Veteran in December 2001, April 2002, and May 2002 regarding financial information and a repayment plan for the debt. 

5. VA did not receive a request for waiver of the $6,106.00 overpayment from the Veteran within 180 days of the November 12, 2001, demand letter.


CONCLUSION OF LAW

The Veteran did not file a timely request for waiver of the overpayment of VA pension benefits in the amount of $6,106.00. 38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.911, 1.963 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The crux of this appeal is whether the Veteran filed a timely request for a waiver of the overpayment of $6,106.00. For the reasons explained below, the Board finds that a timely request for a waiver was not filed.

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor. 38 U.S.C. § 5302(a); 38 C.F.R. § 1.963(b)(2). The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding. 38 C.F.R. § 1.963(b)(2). If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson of the Committee on Waivers and Compromises shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness. Id.  

In an April 2001 letter, the VA advised the Veteran that it had received information that he was receiving income from Plumbers No 55 Pension Plan. Therefore, the Veteran was advised that VA was proposing to reduce his benefit payments effective February 1, 1998, and to stop his benefit payments effective November 1, 1998. VA also advised him that this adjustment would result in an overpayment of benefits which had been paid to him and that, if implemented, he would be notified of the exact amount of the overpayment and given information about repayment.  

Thereafter, VA notified the Veteran by letter dated October 24, 2001, that it was taking final action to reduce his VA pension benefits effective February 1, 1998, and stop his VA pension benefits effective November 1, 1998. The Veteran was advised that this change had caused an overpayment of his VA pension benefits, which will need to be recouped by VA. He was further advised that, if he did not agree with this decision, he should write and tell VA why and that he had one year from the date of this letter to appeal this decision. VA Form 4107, Notice of Procedural and Appellate Rights, was attached to this letter and explained his right to appeal. The Veteran did not submit any disagreement with this decision.

By letter dated November 12, 2001, the VA Debt Management Center informed the Veteran that he was overpaid, the need for repayment and the means in which such payment could be made. The letter also informed the Veteran that he had the right to dispute the debt and the right to request a waiver. The letter stated in underlined print, "Specific information concerning these rights and instructions for requesting a waiver are provided on the back of this letter. Please read them carefully." [As an incidental matter, the Board notes that although the back of the document was not included in the Veteran's claims file, the form letter noted the information was included with the letter. Therefore, the Board presumes that the Notice of Rights and Obligations document was sent to the Veteran at his address of record in November 2001, along with the notice of indebtedness.] 

In September 2005, the VA received a request for waiver of the debt, stating that paying back the overpayment would cause him extreme financial hardship.

On September 30, 2005, a Decision on Waiver of Indebtedness was issued denying a waiver of the overpayment on the basis that the application for waiver was not received within 180 days of the date of the notification. According to the decision, the request for waiver was received on September 1, 2005. 

The November 2001 demand letter triggered the 180-day period to file the request for a waiver as it notified him of the amount of the debt and of his right to request a waiver. See Narron v. West, 13 Vet. App. 223, 228 (1999) (the Court concluded that the notice letter is the event that triggers the section 5302(a) 180-day period in which [the appellant] could file a request for a waiver assuming that the letter contains the requisite information concerning his right to do so). Hence, it is from the date of the November 2001 letter forward that the request for a waiver must be filed. 

The Board notes that the claims file does contain correspondence from the Veteran that was received within 180 days from the November 2001 demand letter. In December 2001, the RO received a letter of repayment request and Financial Status Report. The address on this document was the same address to which the first demand letter was sent. The Veteran also submitted Financial Status Reports in April 2002 and May 2002 that indicated he could pay $25.00 a month towards his debt. The Board finds that these do not include sufficient indicia of a request for a waiver to constitute a request for a waiver of the overpayment. Such indicia may include fault in the creation of the debt, undue hardship, and changing position to one's detriment. See 38 C.F.R. § 1.965. Rather, the record demonstrates the Veteran requested a repayment plan and that the request for a waiver was not received until September 1, 2005. 

At the August 2010 Board hearing, the Veteran testified that he did not receive the November 2001 letter mailed to a prior address in a timely manner because he was no longer residing there at that time. He confirmed that he received a letter at his new address that notified him of the overpayment after the 180 day time limit to request a waiver had expired.

In short, it appears that the Veteran argues that he was never properly notified of his debt and the need for repayment.

These arguments are not persuasive. Initially, the record clearly shows that letters regarding the overpayment and debt were sent to the Gay address in April 2001, October 2001, and November 2001. There is no evidence of record that indicates that this correspondence was returned to VA as being undeliverable. As such, the presumption of regularity has not been rebutted. See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that the presumption of regularity doctrine allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary). Additionally, the Veteran confirmed his address at the time as the Gay address in correspondence that requested a repayment plan and gave financial information to create a repayment plan received by the VA in December 2001, April 2002, and May 2002. Consequently, the Veteran has not demonstrated that either VA or the postal service committed an error, or that there were other circumstances beyond his control, causing a delay of his receipt of the notification of indebtedness beyond the time customarily required for mailing. 38 C.F.R. § 1.963(b).

The evidence also shows that the Veteran did not timely submit his request for a waiver. The earliest date stamp appearing on this correspondence is dated September 1, 2005, and, most significantly, the signature line shows that the Veteran signed and dated the request on August 29, 2005; more than one year after the November 12, 2001, notice letter was mailed. The Board finds that his request for a repayment plan and Financial Status Reports indicating how much he could afford to repay monthly within the 180 time period undercuts the Veteran's contention that he did not receive the demand letter. There is otherwise no indication that receipt of the letter was delayed due to some error on the part of VA or the postal service or that he was somehow mislead by VA into allowing the filing deadline to pass. Rather, the most probative evidence tends to show that the Veteran did not submit his request for a waiver until more than one year after the November 2001 notice letter was sent.

Based on the above, the Board finds that no relevant exceptions to the legal criteria have been argued or are applicable in this case and, therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests. 38 C.F.R. § 1.963(b)(2). The September 2005 application was received by VA more than 180 days after he received notice of the debt. As such, the Veteran's request for waiver of recovery of an overpayment of service-connected disability benefits in the amount of $6,106.00 was not timely filed and, thus, his appeal must be denied.


ORDER

Entitlement to waiver of an overpayment of nonservice-connected pension benefits in the amount of $6,106.00 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


